 LEATHERWOOD DRILLING COMPANYLeatherwoodDrillingCompanyandInternationalUnionofOperatingEngineers,Local826,AFL-CIO. Case 16-CA-3621November10, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND ZAGORIAOn July 29, 1969, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding, granting General Counsel's Motion forSummary Judgment, on the ground that there areno unresolved issues requiring an evidential hearingand finding that the Respondent had engaged in andwas engaging in certain unfair labor practices withinthemeaning of the National Labor Relations Act,as amended. The Trial Examiner recommended thattheRespondent cease and desist from such unfairlabor practices and take certain affirmative action,assetforth in the attached Trial Examiner'sDecisionThereafter,theRespondentfiledexceptionstotheTrialExaminer'sDecision,together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record inthiscase,andherebyadoptsthefindings,conclusions,'and recommendations of the TrialExaminer.'We reject, as did the Trial Examiner, Respondent's two-fold contentionthat the voter-eligibility principles formulated by the Board inHondoDrilling Company N S L ,164 NLRB No 67, were improperly applied totheRespondent'soperations,and that,moreover, these principlesconstitute an unlawfully adopted rule which may not be applied hereinWenote particularly that theHondo Drillingstandards have been applied onlyifwarranted by the facts of a given case See, e g ,HillinDrillingCompany.178 NLRB No84, Carl BKingDrilling Company,164 NLRBNo 68 We further note that here Respondent was granted a hearing priorto the election to permit it to litigate the propriety of the use ofHondoDrillingstandards as applied to its business, and that the facts were fullycontained in the record and considered by the Board in its ruling thereonThe issue of the validity of theHondo Drillingstandards was made part ofthe record as one of Respondent's objections to the election and thiscontention, together with the reasoned decision by the Regional Director inoverruling the objection, was considered by the Board in its ruling thereonAccordingly, we see no basis for concluding that the Board's rulings onthese issues do not amount to findings made on the facts of record in anadjudicatoryproceedingwhichwas binding on the Respondent CfN L R B v Wyman-Gordon Company.394 U S 759 (1969) Under thesecircumstances, also, it is clear that all procedural safeguards on behalf ofRespondent were preserved and were fully satisfiedORDER549Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,Leatherwood Drilling Company, Kermit, Texas, itsofficers,agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as so modified:1.Add the following as the first indentedparagraph of the Order:A. For the purpose of determining the effectiveperiodof the certification, the initial year ofcertification shall be deemed to begin on the datethe Respondent commences to bargain in good faithwith theUnion as the recognized bargainingrepresentative in the appropriate unit describedhereinbelow.2.Letter the first paragraph of the Order "B."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe IssueCHARLES W. SCHNEIDER,TrialExaminerThe casearises on a Motion for Judgment on the Pleadings by theGeneralCounselupon an admitted refusal by theRespondent to bargain on the ground that theRespondent'sobjectionstotheelectionhadbeenimproperly overruled and the Union invalidly certified.The Representation Proceeding'Upon petition filed under Section 9(c) of the NationalLaborRelations Act(29USCA 159 (c)) by Local 826,InternationalUnion of OperatingEngineers,AFL-CIO,herein called the Union, a hearing was held before aHearingOfficer oftheNationalLaborRelations Boardwhich resulted in the issuance on January17, 1969, by theRegionalDirector for Region 16, of a Decision andDirection of Election in an appropriate bargaining unit,described hereinafter,of the employees of LeatherwoodDrillingCompany,herein called the RespondentOnJanuary 30,1969,Respondent filed with the Board inWashington,D.C , a Request for Review of the RegionalDirector'sDecision and Direction of Election and onFebruary6, 1969, this Request was denied by the Board,as raising no substantial issues warranting reviewPursuant to the Decision and Direction of Election, anelection by secret ballot was conducted on February 11,1969, at three locations(Kermit and Odessa, Texas, andHobbs,New Mexico)among the employees in the'Administrativeorofficialnotice is taken of the record in therepresentationproceeding,Case 16-RC-5051,as the term"record" isdefined in Section 102 68 and 102 69(f) of the Board's rules(Rules andRegulations and Statements of Procedure,NationalLabor RelationsBoard,Series 8, as amended)SeeLTV Elecirosysiems,Inc,166 NLRBNo 81, enfd 388 F 2d 683(C A 4, 1968),Golden Age Beverage Co ,167NLRB No 24, enfd415 F 2d 26 (C A 5, July 7, 1969),Intertype Co vPenello,269 F Supp 513(D C Va 1967),Follett Corp,et al,164 NLRBNo 47,enfd 397 F2d 91 (C A 7,1968), Section 9(d) of the NationalLabor Relations Act179 NLRB No. 91 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate unit to determine the question concerningrepresentation.Upon conclusion of the balloting, theparties were furnished a tally of ballots which showed thatof approximately 77 eligible voters, 21 cast valid votes forand 10 cast valid votes against the Union, and three castchallenged ballots The challenged ballots were insufficientinnumber to affect the results of the electionOnFebruary 18, 1969, Respondent filed timely objections toconduct affecting the results of the electionOn March 18, 1969, the Regional Director issued aSupplemental Decision and Certification of Representativeinwhich he stated that he had conducted an investigationof the six objections of Respondent pursuant to Section102.69of the Board's Rules and Regulations, andoverruled them in their entirety Finding that the tally ofballots showed that a majority of the valid votes had beencast for the Union, the Regional Director certified it asthe exclusive bargaining representative of the employees inthe appropriate unit.On March 28, 1969, Respondent filed with the Board inWashington, D C Exceptions to the Regional Director'sSupplemental Decision and Certification of Representativeinwhich it requested that the Board review theSupplementalDecision and conduct a hearing on theRespondent'sobjectionstotheelectionor in thealternative, that the Board "refuse to certify" the Unionas the bargaining agent. This request was denied by theBoard on April 11, 1969, on the ground that it raised "nosubstantial issues warranting review."The Complaint CaseOn May 8, 1969, the Union filed the charge involved inthe instant case, in which it alleged that on or about April23, 1969, the Respondent refused to bargain with theUnion. On May 29, 1969, the General Counsel by theRegional Director for Region 16, issued a complaint andnoticeof hearing alleging that the Respondent hadcommitted unfair labor practices in violation of Section8(a)(1) and (5) and Section 2(6) and (7) of the Act byrefusing to bargain with the Union upon request. In duecourse, on June 9, 1969, the Respondent filed its answerto the complaint in which certain allegations of thecomplaint were admitted and others deniedIn its answer, the Respondent admits the followingallegations of the complaint; (1) filing and service of thecharge, (2) certain jurisdictional facts; (3) that the Unionisa labor organization within the meaning of Section 2(5)of the Act; (4) that the unit is appropriate; (5) certainfacts concerning the representation proceeding, (6) thattheUnion has requested the Respondent to bargaincollectively, (7) that theRespondent has refused andcontinues to refuse to bargain, and (8) that Brooks L.Harman and Joseph Connally are agents of Respondentwithinthemeaning of Section 2(13) of the Act.Respondent denies the validity of the election, that theUnion is the lawful representative of the employees in theunit, and that the Respondent engaged in and is engagingin unfair labor practicesRespondent further affirmativelyassertsthattheelection was invalid because nonemployees were permittedto vote in the election.Under date of June 25, 1969, received June 27, 1969,counsel for General Counsel filed a Motion for Judgmenton the Pleadings in which he contends that the pleadings,considered together with the official Board record in theunderlying representationproceeding,raiseno issuesrequiring a hearing; that Respondent's defense set forth initsanswer raises no litigable question of fact, and that, asamatter of law, Respondent has no valid defense to thecomplaint.On June 30, 1969, I issued an Order, returnable July16, 1969, directing the parties to show cause as to whetheror not General Counsel's Motion should be granted OnJuly 11, 1969, counsel for Respondent filed a Response tothat Order. No other response has been received.Ruling on Motion for Judgment on the PleadingsCounsel forRespondent opposes theMotion forJudgment on the Pleadings and urges the following tworeasons for its opposition. (1) certain fact issues have beencreated by Respondent's pleadings and its Objections tothe Election which have never been litigated and whichrequire a hearing as a matter of due process; and (2) bydenying certain allegations of the complaint, Respondenthas raised and created fact issues within the pleadingsthemselves.The fact issues which Respondentraises initsResponseand upon which it seeks a hearing concern (1) the validity,in general, of the voter eligibility rule formulated by theBoard inHondo Drilling Company N S L ,164NLRBNo. 67, for oil well drilling employees like Respondent's,which rule was applied in the representation proceeding toRespondent, (2) the applicability of the rule in thisparticular case to the Respondent; (3) the failure of theBoard's agents to allow certain challenges of voters byRespondent, (4) the allowing of voting by certain personsallegedbyRespondent not to be employees, (5) thealleged designation of a "known official" of the Union asa Board observer of the election, (6) the alleged refusal bythe Regional Director to allow the Respondent to contactnonemployees during the election campaign while allowingthis privilege to the Union.These are the very issues which Respondentalleged initsobjections to conduct affecting the results of theelectionwhich the Regional Director investigated beforedismissingin his Supplemental Decision and Certificationof Representative. These are also the same grounds urgedinRespondent's Exceptions to the Regional Director'sSupplementalDecisionandCertificationofRepresentative, which contentions the Board by order ofApril ll, 1969, dismissedas raising no substantial issueswarranting reviewRespondent is thus attempting in thisunfair labor practice proceeding to relitigateissuesresolved in the prior related representdtion case.It is established Board policy, in the absence of newlydiscovered or previously unavailable evidence or specialcircumstances, not to permitlitigationbefore a TrialExaminer in an unfair labor practice case of issues whichwere or could have been litigated in a prior relatedrepresentation proceeding.' Such a hearing is not a matterof right unless substantial and material issues are raisedby the pleadings and objections.' That there are no suchissuesherehas been decided by the Board and theRespondent offers no new evidence or proof of special'HowardJohnsonCompany.164NLRB No 121,Metropolitan LifeInsurance,163 NLRB No 71 SeePittsburgh Plate GlassCo v N L R B,313 U S 146, 162(1941),National Labor Relations Board Rules andRegulations,Section 10267(f) and 102 69(c)'O K Van and StorageCo. Inc.127 NLRB 1537, 297 F 2d 74 (C A 5,1961) SeeNL R B v Air Control Window Products, Inc.355 F 2d 245,249 (C A 5, 1964), "If there is nothing to hear, then a hearing is asenseless and uselessformality " LEATHERWOOD DRILLING COMPANYcircumstances.At this stage of the proceedings theBoard's determination is therefore the law of the case andRespondent, contrary to its assertion is not as a matter ofdue process entitled to a hearing on its objections ° Thecases cited by Respondents are not authority to thecontraryThose cases hold that an evidentiary hearing isrequired where therearesubstantial and material issuesThey are not to be construed as requiring such a hearingwhere, as here, there are no such issues presentRespondent's second contention is that by denyingcertain allegations of the complaint it has raised factissueswithin the pleadings themselves This contention iswithout meritWhile it is correct that pursuant to Section102 20 of the Board's Rules and Regulations, theallegations of a complaint are deemed admitted to be trueunless they are specifically denied or knowledge of themspecifically disaffirmed, it does not follow that the meredenial of certain allegations always raises litigable factissues.Respondent here has denied the allegations ofparagraphs 8, 9, 14, 17, 18, and 19 of the complaintHowever, it is clear from a study of the underlyingrepresentation proceeding that these denials do not in factraise unresolved factual questions. Respondent's denialsare therefore deemed to be without merit and insufficientto raise fact issues requiring a hearingThere thus being no unresolved matters requiring anevidentiary hearing, theMotion of the General Counselfor Judgment on the Pleadings is granted, and I herebymake the following furtherFindings and Conclusions1THE BUSINESS OF THE RESPONDENTLeatherwood Drilling Company is, and has been at alltimes material herein, a corporation duly organized underand existing by virtue of the laws of the State of Texas,maintaining an office and place of business in Kermit,Texas, where it is engaged in contract oil well drillingRespondent, during the past 12 months, which period isrepresentative of all times material herein, in the courseand conduct of its business operations, purchased goodsvalued in excess of $50,000 directly from points outsidetheState of Texas, and performed services valued inexcess of $50,000 outside the State of Texas. Respondentisnow, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis,and has,been at all times material herein,a labor organization within the meaning ofSection 2(5) ofthe Act.'SeeNLRB vBataShoeCo ,377 F 2d821, 826(C A 4, 1967) "there is no requirement,constitutional or otherwise,that there be a hearingin the absence of substantial and material issues crucial to determination ofwhetherNLRB election results are to be accepted for purpose ofcertification "'N L R B v Indiana & Michigan Electric Company,318 U S 9 (1943),HomeTownFoods,Incd/b/a Foremost Dairies of the South vNLRB B.379 F 2d 241 (C A 5 1967),NLRB v Dallas City PackingCo , 230 F 2d 708 (C A 5, 1956),NL R B v Lamar ElectricMembership Corporation,362 F 2d 507 (C A 5, 1966),NL R B v JoclinManufacturing Company.314F 2d 627 (C A 2, 1963),United StatesRubberCo v NLRB ,373 F 2d 602 (C A 5, 1967),NLRB v LordBaltimore Press, Inc,300 F.2d 671 (C A 4, 1962)Ill.THE UNFAIR LABOR PRACTICES551The following employeesof theRespondent constitute aunitappropriateforthepurposesof the collectivebargaining within the meaning of Section 9(b) of the ActAll employees working out of theKermit, Texas, yard,including roughnecks(derrickmen and floor hands),truckdrivers,welders,mechanicsandhelpers,butexcludingofficeclericalemployees,professionalemployees,guards,watchmen,drillers and supervisorsas defined in the Act.On February11,1969, a majorityofRespondent'semployees in the said unit designated and selected theUnion as their collective-bargaining representative in asecret ballot election conducted under the supervision ofthe Regional Director of Region 16 of the National LaborRelations BoardOn March 18, 1969, the Union was certified by theRegional Director as, and at all times since has been, thecollective-bargaining representative of a majority of theemployees in the said unit, and by virtue of Section 9(a)of the Act,has been, and is, the exclusive representative ofall the employees in said unit for the purposes of collectivebargaining with respect to rates of pay, wages,hours ofemployment,andothertermsandconditionsofemploymentOn or aboutApril 23,1969, the Union requested theRespondent to meet with it for the purposes of collectivebargainingwithrespecttotheemployees in theappropriate unit, andon April 29,1969, the Respondentrefused to do soBy thus refusing to bargain collectively,Respondent hasengaged in unfair labor practices in violation of Section8(a)(5) of the Act and has interfered with,restrained, andcoerced its employees in violation of Section 8(a)(1) of theAct.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has refused tobargain collectively itwillbe recommended that theRespondent be ordered to cease and desist therefrom andtake certain affirmative action deemed necessary toeffectuate the policies of the ActThe nature of employment with the Respondent, whichimpelled the Board to apply theHondorule to theelection,makes special provision necessary for adequatepublication of the provisions of the order Employmentwith the Respondent may be at locations anywhere in thePermian basin, an area approximately 150 miles radiusfrom Odessa, Texas Some employees who were on theRespondent's payroll at the time of the refusal to bargain,but are not at the present time, may anticipate possiblereemployment by the Respondent. Therefore, in additionto requiring the posting of copies of the order at theoffices and yards of the Respondent at Kermit, Texas, itwill be recommended that the order contain the followingprovisions. (1) that copies be posted at crew headquartersat drilling sites for 60 days or until the rig is stacked,whichever occurs first, (2) that copies be provided theUnion for posting (the Union willing) at union halls ormeeting places in the Permian basinIn view of the fact that the election was held onFebruary 11, 1969, special provision is also necessaryconcerning the duration of the certification, to the endthat the employees will be accorded the services of their 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDselected bargaining agent for the periodprovided by law.SeeMar-JacPoultryCo.,Inc,136NLRB 785;Commerce Co d/b/a Lamar Hotel,140 NLRB 226, 229,328 F 2d 600 (C A 5), cert denied 379 U S 817 (1964),BurnettConstructionCo ,149NLRB 1419, 1421, 350F 2d 57 (C A 10, 1965)Upon the foregoingfindings and conclusions and theentire record in the case,Irecommend that the Boardissue the followingORDERLeatherwoodDrillingCompany,itsofficers,agents,successors,and assigns,shall.1Cease and desist from(a)Refusing to bargain collectively withLocal 826,InternationalUnion of Operating Engineers,AFL-CIO,as the exclusive collective-bargaining representative of theemployees in the following appropriate bargaining unit-All employees working outof theKermit, Texas yard,including roughnecks(derrickmen and floor hands),truckdrivers,welders,mechanics and helpers, butexcludingofficeclericalemployees,professionalemployees,guards, watchmen,drillers and supervisorsas defined in the Act.(b)Interferingwith the efforts of said Union tonegotiatefororrepresentemployeesasexclusivecollective-bargaining representative.2Take thefollowingaffirmativeactionwhich isnecessary to effectuate the policiesof the Act(a)Upon request bargain collectivelywith Local 826,InternationalUnion of Operating Engineers,AFL-CIO,as the exclusive representative of the employees in theappropriate unit with respect to rates of pay, wages, hoursofemployment and other terms and conditions ofemployment and embody in a signed agreement anyunderstanding reached(b)Post at its offices and yards in Kermit,Texas,copies of the notice attached hereto marked "Appendix."6Copies of saidnotice, on forms to be furnished by theRegional Director for Region 16, shall,after being dulysigned by an authorized representative of the Respondent,be posted by the Respondent immediately upon receiptthereof and be maintained by it for a period of 60consecutivedaysthereafterinconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted Similar copies shall be posted at thecrew headquarters at drilling sites for 60 days or until therig is stacked,whichever occurs firstCopies shall also beprovided the Union for posting(theUnion willing) atunion halls or meeting places in the Permian basin.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered,defaced,orcovered by any other material.(c)Notify theRegionalDirector for Region 16, inwriting, within 20 days from receipt of this RecommendedOrder, what steps the Respondent has taken to complyherewith ''In the event this recommendedOrder is adopted by theBoard, thewords"aDecisionandOrder"shallbe substituted for the words"Recommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecisionand Order "'In the event this Recommended Order is adoptedby theBoard, thisprovision shall be modified to read "Notify the Regional Director forRegion 16,inwriting,within 10 days from receipt of this Order, whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that-WE WILL NOTrefuse to bargain collectively withLocal 826,International Union of Operating Engineers,AFL-CIO,astheexclusivecollective-bargainingrepresentative of all our following employeesAll employees working out of our Kermit, Texasyard, including roughnecks(derrickmen and floorhands),truckdrivers,welders,mechanics and helpers,but excluding office clerical employees,professionalemployees,guards, watchmen,drillers and supervisorsas definedin the Act.WE WILL NOTinterfere with the efforts of the Unionto negotiate for or represent employees as exclusivecollective bargaining representative.WE WILL bargain collectively with the Union as theexclusive collective bargaining representative of theemployees in the appropriate unit and if anunderstanding is reached we will sign a contract withthe UnionLEATHERWOOD DRILLINGCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice may be directed tothe Board's Regional Office, 8A24 Federal Office Bldg ,819 Taylor Street, Fort Worth, Texas 76102, Telephone817-334-2921